la la as tax_exempt_and_government_entities_division department of the treasury internal_revenue_service commerce st dallas texas 501-dollar_figure date date person to contact badge number contact telephone number contact address employer_identification_number release number release date legend org - organization name eos org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective july 1st 20xx the following reason s organizations described in r c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose you have not provided sufficient information regarding your expenditures distributions and exempt_activities you have not established that you have been organized and operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes you have failed to establish that you meet the requirements of r c sec_501 and sec_1_501_c_3_-1 in that you have failed to provide information to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible effective july 1st 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after july 1st 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service department of the treasury commerce st m c 4925dal dallas tx date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx legend org - organization name founder co-1 -15 company xx - date city - city state - state founder - issue should the organization’s exempt status be revoked as a result of inactivity since november 20xx facts the organization is named org org and is located in city state org is exempt under internal_revenue_code irc sec_501 and has operated as an independent co-educational university preparatory day school with students enrolled in grades through org was founded in 19xx by the late founder a co-1 educator the form-990 return of organization exempt from income_tax for tax period ended june 20xxx is open for audit org did not respond to any correspondence sent to it by the service during this examination agent unable to locate taxpayer by telephone or written correspondence financial difficulties and disputes with its former director resulted in the organization filing for bankruptcy in november 20xx and it has not conducted any exempt_activities since that time the bankruptcy was concluded in november 20xx and all assets of the eo were used to pay the outstanding creditors of the eo law final-reg tax-regs sec_1_501_a_-1 proof of exemption an organization other than an employees' trust described in sec_401 is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form as set forth below with the district_director for the internal_revenue_district in which is located the principal_place_of_business or principal office of the organization subject only to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause an organization that has been determined by the commissioner or the district_director to be exempt under sec_501 or the corresponding provision of prior_law may rely upon such determination so long as there are no substantial changes in the organization's character purposes or methods of operation revproc_90_27 states that if the evidence clearly indicates that the organization will not resume operating for an exempt_purpose as required by sec_1_501_c_3_-1 the exempt status should be terminated irc 20xx-code-vol sec_7428 declaratory judgments relating to status and classification of organizations under sec_501 etc a creation of remedy -in a case of actual controversy involving - form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of item sec_7428 a determination by the secretary - a a with respect to the initial qualification or continuing qualification of an organization as an organization described in sec_501 which is exempt from tax under_ sec_501 or as an organization described in sec_170 upon the filing of an appropriate pleading the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia may make a declaration with respect to such initial qualification or continuing qualification or with respect to such initial classification or continuing classification any such declaration shall have the force and effect of a decision of the tax_court or a final judgment or decree of the district_court or the court of federal claims as the case may be and shall be reviewable as such for purposes of this section a determination with respect to a continuing qualification or continuing classification includes any revocation of or other change in a qualification or classification taxpayer’s position none taxpayer cannot be located government's position the taxpayer has not responded to the letter and information_document_request idr sent on 20xx the taxpayer has not responded to the follow up letter sent on 20xx the certified letter sent to taxpayer on 20xx was returned undeliverable agent was not able to reach taxpayer via any known phone number once the irs recognizes an organization's tax-exempt status an exempt_organization must notify it amends its organizing documents or by-laws or materially changes its activities from the irs if those described in its exemption application a material_change should be communicated to the irs as soon as possible after the change is made or becomes effective other changes other than insubstantial ones should be reflected in the due course in the organization’s annual information_return result in modification or revocation of the organization’s tax-exempt status a substantial change in an organization's character purposes or methods of operation may the organization has been inactive since filing for bankruptcy in november 20xx it is apparent that there is no intent to resume operations therefore the exempt status must be revoked a voluntary termination requires a written_statement of dissolution signed by two of the officers of the exempt_organization since there were no officers of the organization remaining as of the date of the examination this requires the use of the unagreed revocation procedures since this is an organization exempt under sec_501 this is considered an involuntary revocation subject_to the guidelines of sec_7428 conclusion department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov form 886-a pageant explanations of items schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx as a result of the cessation of all exempt activity by the organization and the apparent lack of intent to resume its activities the exempt status of org shall be revoked effective july 20xx form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service
